DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 5, 16 is/are objected to because of the following informalities:  
Claim 5, line 5, “from the supply” should be amended as “from the liquid supply”.
Claim 16, line 3, “which cartridge” should be amended as “which the cartridge”.
Claim 18, line 6, “the slot openings of orifice plates” should be amended as “the slot openings of the plurality of orifice plates”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5-23, 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 6-23, 25 are rejected by virtue of depending on claim 5.
Claim 8 recites the limitation "the at least one fluid channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the flow direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the at least one fluid channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations "the axis" and “the passage” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the passage wall” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of compact prosecution, the latter part is not required in claim 13.
Regarding claim 14, the phrase "the liquid supply is arranged in a liquid container" renders the claim indefinite because it is unclear what is difference between “the liquid supply” and “a liquid container”.
Regarding claim 16, the phrase "the liquid container is a component of a cartridge" renders the claim indefinite because it is unclear what is difference between “the liquid supply” and “a liquid container” and “a cartridge”
Claim 16 recites the limitation "the housing” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16, the phrase "an electromotive drive" renders the claim indefinite because whether this electromotive drive is the same as or different from “a drive” recited in claim 15.
Regarding claim 17, the phrase "the cartridge is accommodated in the housing in a rotationally and/or translationally movable manner" renders the claim indefinite because it is unclear if the rotationally and/or translationally movable manner” is the same as or different from the “settable in rotation” recited in claim 15.
Claim 18 recites the limitation "the flow direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the plate diameter" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the circumferential direction" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the radially outer ends" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the width" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitations "the housing axis" and “the housing” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitations "the housing axis" and “the housing” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the housing” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7-15, 20-23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lifshitz et al. (WO 2015/059707).
Regarding claim 5, Lifshitz discloses 
An injection device (device shown in figs. 1-45 and page 2 line 14 to page 104 line 16) for needleless injection of liquid into a substrate (see figs. 6A-6B and 32-37), in particular a liquid pharmaceutical or cosmetic product into a biological tissue (see page 57 lines 14-15 disclosing about disinfectant and/or medicine), having a liquid supply (liquid tank 801 disclosed fig. 8A and page 57 lines 14-15, or fluid mixer 2403 disclosed in fig. 24A and page 74 line 8 to page 75 line 2, or cartridge 2405 disclosed in fig. 24B and page 74 line 8 to page 75 line 14, or fluid chambers 4405/4411 disclosed in fig. 44 and page 96 line 19 to page 98 line 24, or fluid chambers 4505/4507 disclosed in fig. 45 and page 98 line 25 to page 99 line 29) , an outlet nozzle (603, figs. 6A-6B) and an ejector device (control panel and air compressor 803, figs. 8A-8B) for ejecting liquid in form of a liquid jet (see figs. 32-37) from the supply (801) through the output nozzle (603) (see page 57 line 23 to page 59 line 10), characterized by means (structure of the nozzle 603, see embodiments shown from fig. 6A to 45) for setting the liquid jet (see figs. 32-37) in rotation about its jet axis before its impingement on the substrate (see figs. 32-37).
Regarding claim 7, Lifshitz discloses 
The injection device according to claim 5, wherein the means (structure of the nozzle 603) comprise at least one rotationally drivable part of the outlet nozzle (Examiner notes: Examiner uses embodiment of the nozzle 1803 shown in fig. 18A to reject claim 7. The embodiment shown in fig. 18A discloses a stepper motor 1811 used for advancing and retracting cone 1801 along the longitudinal axis of the nozzle, and the internal cone 1801 is rotated to advance and retract within the external cone 1803. Therefore, the internal cone 1801 reads on the limitation “at least one rotationally drivable part”).
Regarding claim 8, Lifshitz discloses 
The injection device according to claim 5, wherein the at least one fluid channel (fluid channel within the nozzle 603. Examiner notes: Examiner uses embodiment of the nozzle 2303 shown in fig. 23A to reject claim 8. The embodiment shown in fig. 23A discloses one or more internal channels 2301 wherein the channels 2301 are formed in a spiral configuration) is arranged at a passage wall (wall of 2303) limiting a passage (passage of liquid within 2303) in the outlet nozzle (2303, see fig. 23A, see page 71 line 31 to page 72 line 27).
Regarding claim 9, Lifshitz discloses 
The injection device according to claim 5, wherein the outlet nozzle (603, fig. 6A. Examiner notes: Examiner uses embodiment of the nozzle 2303 shown in fig. 23A to reject claim 9. The embodiment shown in fig. 23A discloses a conical nozzle 2303) has at least one converging section (conical section of 2303) whose cross-section (cross-section of 2303) decreases in the flow direction of the ejected liquid (see fig. 23A).
Regarding claim 10, Lifshitz discloses 
The injection device according to claim 9, wherein the at least one fluid channel (2301) extends over at least a partial length of the converging section (Examiner notes: see fig. 23A, 2301 extends over partial length of 2303).
Regarding claim 11, Lifshitz discloses 
The injection device according to claim 5, wherein several fluid channels (2301. Examiner notes: Examiner uses embodiment of the nozzle 2303 shown in fig. 23A to reject claim 11. The embodiment shown in fig. 23A discloses a conical nozzle 2303 with one or more internal channels 2301) arranged essentially rotationally symmetrically to the axis of the passage in the outlet nozzle (Examiner notes: see fig. 23A for channels 2301 being arranged essentially rotationally symmetrically to the longitudinal axis of 2303).
Regarding claim 12, Lifshitz discloses 
The injection device according to claim 11, wherein the fluid channels (2301) are arranged adjacent to each other (see fig. 23A and page 71 line 31 to page 72 line 27) on the passage wall (wall of 2303) which limits the passage (passage of liquid within 2303) of the outlet nozzle (2303, see fig. 23A, see page 71 line 31 to page 72 line 27).
Regarding claim 13, Lifshitz discloses 
The injection device according to claim 5, wherein the outlet nozzle (Examiner notes: Examiner uses embodiment of the nozzle 1803 shown in fig. 18A to reject claim 13. The embodiment shown in fig. 18A discloses a stepper motor 1811 used for advancing and retracting cone 1801 along the longitudinal axis of the nozzle, and the internal cone 1801 is rotated to advance and retract within the external cone 1803) is rotatably mounted and settable in rotation by means of a drive (1811) and comprises at least one, preferably several fluid channels arranged eccentrically to the axis of the fluid jet ejected from the outlet nozzle (see fig. 18A for one fluid channel created helically when the fluid is discharged out of the slanted tube. See also figs. 32-37 for the fluid channel being eccentrical to the axis of the fluid jet ejected from 1803).
Regarding claim 14, Lifshitz discloses 
The injection device according to claim 5, wherein the liquid supply (liquid tank 801 disclosed fig. 8A and page 57 lines 14-15, or fluid mixer 2403 disclosed in fig. 24A and page 74 line 8 to page 75 line 2, or cartridge 2405 disclosed in fig. 24B and page 74 line 8 to page 75 line 14, or fluid chambers 4405/4411 disclosed in fig. 44 and page 96 line 19 to page 98 line 24, or fluid chambers 4505/4507 disclosed in fig. 45 and page 98 line 25 to page 99 line 29) is arranged in a liquid container (liquid tank 801 disclosed fig. 8A and page 57 lines 14-15, or fluid mixer 2403 disclosed in fig. 24A and page 74 line 8 to page 75 line 2, or cartridge 2405 disclosed in fig. 24B and page 74 line 8 to page 75 line 14, or fluid chambers 4405/4411 disclosed in fig. 44 and page 96 line 19 to page 98 line 24, or fluid chambers 4505/4507 disclosed in fig. 45 and page 98 line 25 to page 99 line 29).
Regarding claim 15, Lifshitz discloses 
The injection device according to claim 14, wherein the liquid container (801) is settable in rotation by means of a drive (Examiner notes: Examiner uses embodiment of the liquid container 801 shown in figs. 8A-8B. See fig. 8A and page 57 lines 20-22, the liquid container 801 comprises a mixing element therefore, the mixing element reads on the limitation of a drive used to provide rotation in the liquid container).
Regarding claim 20, Lifshitz discloses 
The injection device according to claim 14, wherein the liquid container is replaceably arrangeable in the housing (Examiner notes: Examiner uses embodiment of the handle 2401 shown in fig. 24B to reject claim 20. The embodiment shown in fig. 24B discloses a cartridge 2405 being replaceable and arrangeable in the housing 2401. Therefore, 2405 reads the limitation of liquid container being replaceable and arrangeable in the housing 2401).
Regarding claim 21, Lifshitz discloses 
The injection device according to claim 14, wherein the outlet nozzle is arranged on the liquid container (Examiner notes: Examiner uses embodiment of the handle 2401 shown in fig. 24B to reject claim 21. The embodiment shown in fig. 24B discloses the outlet nozzle 2427 arranged on the outlet of the liquid container 2403. Therefore, 2403 reads on the limitation of liquid container and 2427 reads on the limitation of the outlet nozzle).
Regarding claim 22, Lifshitz discloses 
The injection device according to claim 5, wherein the outlet nozzle (2427) has a nozzle outlet (outlet of 2427) running essentially coaxial to the housing axis of the housing (radial axis of housing 2401. Examiner notes: Examiner uses embodiment of the nozzle 2427 shown in fig. 24B to reject claim 22).
Regarding claim 23, Lifshitz discloses 
The injection device according to claim 5, wherein the outlet nozzle (2427) has a nozzle outlet (outlet of 2427) running essentially in a plane normal to the housing axis of the housing (longitudinal axis of housing 2401. Examiner notes: Examiner uses embodiment of the nozzle 2427 shown in fig. 24B to reject claim 23).
Regarding claim 25, Lifshitz discloses 
The injection device according to claim 14, wherein the liquid container (4411) with the liquid (Examiner notes: Examiner uses embodiment of the liquid container 4411 shown in fig. 44 to reject claim 25) contained therein together with an ejector plunger (4447) of the ejector device is movably accommodated in the housing (housing of 4403. Examiner notes: see fig. 44, plunger 4447 is movable within the liquid container 4411 to allow fluid to flow into the nozzle 4401) or an acceleration section provided in the housing, respectively, and that the housing (housing of 4403) has a stop (valve 4409) for the liquid container (4411).


Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 2008/0009788) in view of Lifshitz et al. (WO 2015/059707).
Regarding claim 5, Hunter discloses 
An injection device (100, fig. 1) for needleless injection of liquid into a substrate (135, pars. 0032-0078), in particular a liquid pharmaceutical or cosmetic product into a biological tissue, having a liquid supply (110), an outlet nozzle (115) and an ejector device (105/130/120/125) for ejecting liquid (135) in form of a liquid jet (liquid jet of 135) from the supply (110) through the output nozzle (115), 

Hunter discloses different embodiments of the outlet nozzles with one or more lateral apertures to provide fluid/substance to different lateral locations around the outlet nozzle (see figs. 2-3 and par. 0032) but Hunter is silent about means for setting the liquid jet in rotation about its jet axis before its impingement on the substrate.
However, Lifshitz teaches different embodiments of the outlet nozzle wherein the structure of the outlet nozzle (see different embodiments shown in figs. 6-45) allow the liquid jet to rotate about its jet axis before its impingement on the substrate (see figs. 32-37) to provide fluid to all lateral locations around the outlet nozzle (see figs. 32-37).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Hunter’s outlet nozzle to have the structure to allow the liquid jet to rotate about its jet axis, as taught by Lifshitz, for the purpose of providing helical and/or spinning and/or rotating flow within the nozzle to result emission from the nozzle outlet of angled fluid jets and/or a flow with helical flow (page 96 lines 11-14 of Lifshitz) to provide fluid to more lateral locations at the treatment site.
Regarding claim 6, Hunter in view of Lifshitz discloses the injection device according to claim 5, 
Hunter further discloses wherein the liquid supply (110), the outlet nozzle (115) and the ejector device (105/130/120/125) are arranged/arrangeable in a common housing (housing of 100, fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783